Title: To Benjamin Franklin from ——— La Hure: Bill for Clothing, [15 November 1779]
From: La Hure, ——
To: Franklin, Benjamin


[November 15, 1779]
Mémoire Pour Monsieur franklin Pere
Du 19. fevrier 1779


La façon d’un habit Complet de drap de Vigogne
17
l.t.


fourni 3 aus. drap de Vigogne à 90 l.t.
270
”
”


  4. aus. ¾ Satin pour doubler à 8.5
39
3
9


  ⅞ toille de Coton pour défaut dhabit à 4
3
10
”




  ⅞ raz de Castor assorti pour le dessus du dos de la veste à 3.10
3
1
3


  2 aul. ⅞ molton de Soie pour défauts de la veste et le dessus des manches à 3.15
10
15
9


  5/6. taffetas de florence pour doubler les manches 5.15
4
16 “
”


toille et poches dhabit et Veste
1
10
”


petit panniers
1
”
”


bout de Soie et boucle dacier
”
10
”


poches et goussets entravers, et doublure des Ceintures
1
”
”



352.
6.
9

Du 29. Mars

La façon dun habit Complet de drap royal
17
”
”


  fourni 7. aus. drap royal gris bleuté à 15 l.t.
105
”
”


  5. aus ⅓. Croisé assorti pour doubler les aparans dhabit, basques de devants et de dérieres a la veste et bordures et parmentage de la Culote à 6
32
”
”


  2. aus. ⅓ toille de Coton pour défaut dhabit et corp de Veste et le dessus des manches de Veste à 4.5
9
18
6


1. aus. Croisé blanc pour doubler les manches de veste
5
15
”


toille et poches dhabit et Veste
1
10
”


petit panniers
1
”
”



bout de Soie et boucle dacier
”
10
”


poches et goussets, toille des Ceintures
1
”
”



173
13
6

Du 22. Mai

La façon dun habit Complet de Soie
17
”
”


  8. aus. ½ royal Couleur de prune de Monsieur à 13 l.t.
110
10
”


  4 aus. taffetas Italie assorti pour doubler à 8
32
”
”


  3. aus. ¾. toille dauphine pour défaut à 2.5
8
8
9


toille et poches dhabit et Veste
1
10
”


petit panniers
1
”
”


bout de Soie et boucle dacier
”
10
”


poches et goussets toille des ceintures et ruban
1
6
”



172
4
9

Du 4. 8bre.

La façon dun habit complet de drap royal
17
l.t.


  7. aus. drap royal pourpré à 15 l.t.
105
”
”


  5. aus. ⅓ Croisé assorti à 6
32
”
”


  2. aus. ⅓. toille de Coton fine pour défaut dhabit et Corp de Veste et le dessus des manches de Veste 4.5 l.t.
9
18
6


1. aus. Croisé blanc pour doubler les manches de Veste
5
15
”


toille et poches dhabit et Veste
1
10
”


petit panniers
1
”
”


bout de Soie et boucle dacier
”
10
”


poches et goussets, toille des Ceintures
1
”
”



113.
  13.
  6


Total
  871.
  18.
  6


Recu pour Solde a passy ce 15 9bre 1779
angenend[in another hand:] pour la Hure					
 
Addressed: Mr. Franklin Pere
Notation: Taylor acct Pd—by an Order on Grand
